Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 1 of 7 Page ID #:3695




                                   EXHIBIT C




                                   EXHIBIT C
                                     1 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 2 of 7 Page ID #:3696




                                   EXHIBIT C
                                     2 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 3 of 7 Page ID #:3697




                                   EXHIBIT C
                                     3 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 4 of 7 Page ID #:3698




                                   EXHIBIT C
                                     4 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 5 of 7 Page ID #:3699




                                   EXHIBIT C
                                     5 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 6 of 7 Page ID #:3700




                                   EXHIBIT C
                                     6 of 7
Case 2:19-cv-06182-DSF-PLA Document 94-3 Filed 08/31/20 Page 7 of 7 Page ID #:3701




                                   EXHIBIT C
                                     7 of 7
